Citation Nr: 0611886	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 RO decision which denied 
an increased (compensable) disability rating for left ear 
hearing loss (previously identified as eighth cranial nerve 
deafness).


FINDINGS OF FACT

1.  Service connection is in effect for a left ear hearing 
disability.

2.  The veteran has Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case is seeking an increased 
(compensable) disability rating for his service-connected 
left ear hearing loss.  

In July 2003, a VA audiological examination was conducted.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
35
45
LEFT
35
30
40
70
85

The decibel threshold average for these frequencies was 33 
for the right ear and 56 for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 92 percent in the left ear.  
 
A second VA audiological examination was conducted in 
November 2005.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
35
40
LEFT
30
40
35
75
85

The decibel threshold average for these frequencies was 31 
for the right ear and 59 for the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 88 percent in the left ear.  The report 
concluded with a diagnosis of mild sloping to severe 
sensorineural hearing loss in the right ear, and mild sloping 
to severe/profound high frequency hearing loss in the left 
ear.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85. 

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used, as follows: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. 
§ 4.85(f).  However, if hearing impairment in the service-
connected ear is found to be 10 percent disabling, then any 
deafness in the nonservice-connected ear may be considered 
when determining the final compensation rating.  38 U.S.C.A. 
§ 1160(a)(3), as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).

At the July 2003 VA examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 56 decibels for the left ear, and the left ear had 
speech discrimination of 92 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level I hearing in the 
left ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level 
I hearing for the left ear and Level I hearing for the 
nonservice-connected right ear, results in a noncompensable 
(0 percent) rating for left ear hearing loss under Diagnostic 
Code 6100.  

At the November 2005 VA examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 59 decibels for the left ear, and the left ear had 
speech discrimination of 88 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level III hearing in the 
left ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level 
III hearing for the left ear and Level I hearing for the 
nonservice-connected right ear, results in a noncompensable 
(0 percent) rating for left ear hearing loss under Diagnostic 
Code 6100.  

The test results from the July 2003 and November 2005 VA 
examinations do not meet the requirements for the special 
rating method of an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86.   

Moreover, with regard to the recent change to 38 U.S.C.A. 
§ 1160(a)(3), since test results indicate that service-
connected left ear hearing loss is not 10 percent disabling, 
any nonservice-connected right ear hearing loss may not be 
considered when determining the final compensation rating.

The preponderance of the evidence is against the claim for a 
higher rating for left ear hearing loss.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



Duty to Notify and Assist

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)

The RO's letters advised the veteran what information and 
evidence was needed to substantiate his claim and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's July 2003 letter specifically requested 
that the veteran identify or provide evidence showing that he 
his left ear hearing loss had increased in severity.  Thus, 
the content requirements of the notice VA is to provide have 
been met.   

Any defect with respect to the timing of the notice 
requirement was harmless error.  Although complete notice was 
not been provided to the appellant prior to the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the July 2003 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
the claim was readjudicated in a December 2005 statement of 
the case.  In June 2005 and again in January 2006, the 
veteran submitted a statement indicating that he had no 
additional evidence to submit in this matter.  A similar 
statement was also received from the veteran's representative 
in January 2006. Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  The Board 
also notes that disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claims 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  


ORDER

A compensable evaluation for left ear hearing loss is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


